EXHIBIT 10.1

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

THIS AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as of
December 1, 2005, by and between RENTRAK CORPORATION, an Oregon corporation
(“Borrower”), and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”).

 

RECITALS

 

WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Credit Agreement between Borrower and Bank dated as
of July 15, 2002, as amended from time to time (“Credit Agreement”).

 

WHEREAS, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Credit Agreement and have agreed to amend the Credit
Agreement to reflect said changes.

 

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree that the Credit Agreement
shall be amended as follows:

 

1.  Section 1.1 (a) is hereby amended (a) by deleting “December 1, 2005” as the
last day on which Bank will make advances under the Line of Credit, and by
substituting for said date “December 1, 2006,” and (b) by deleting “Six Million
Dollars ($6,000,000)” as the maximum principal amount available under the Line
of Credit, and by substituting for said amount “Fifteen Million Dollars
($15,000,000),” with such changes to be effective upon the execution and
delivery to Bank of a promissory note dated as of December 1, 2005 (which
promissory note shall replace and be deemed the Revolving Line of Credit Note
defined in and made pursuant to the Credit Agreement) and all other contracts,
instruments and documents required by Bank to evidence such change.

 

2.  In consideration of the changes set forth herein and as a condition to the
effectiveness hereof, immediately upon signing this Amendment Borrower shall pay
to Bank a non-refundable fee of $18,750.00.

 

3.  Except as specifically provided herein, all terms and conditions of the
Credit Agreement remain in full force and effect, without waiver or
modification.  All terms defined in the Credit Agreement shall have the same
meaning when used in this Amendment.  This Amendment and the Credit Agreement
shall be read together, as one document.

 

4.  Borrower hereby remakes all representations and warranties contained in the
Credit Agreement and reaffirms all covenants set forth therein.  Borrower
further certifies that as of the date of this Amendment there exists no Event of
Default as defined in the Credit Agreement, nor any condition, act or event
which with the giving of notice or the passage of time or both would constitute
any such Event of Default.

 

UNDER OREGON LAW, MOST AGREEMENTS, PROMISES AND COMMITMENTS MADE BY BANK
CONCERNING LOANS AND OTHER CREDIT EXTENSIONS WHICH ARE NOT FOR PERSONAL, FAMILY
OR HOUSEHOLD PURPOSES OR SECURED SOLELY BY THE BORROWER’S RESIDENCE MUST BE IN
WRITING, EXPRESS CONSIDERATION AND BE SIGNED BY BANK TO BE ENFORCEABLE.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first written above.

 

 

WELLS FARGO BANK,

RENTRAK CORPORATION

NATIONAL ASSOCIATION

 

 

By:

 /s/ Mark Thoenes

 

By:

/s/ Victoria Vohs

 

Mark Thoenes, Chief Financial Officer

Victoria Vohs, Vice President

 

--------------------------------------------------------------------------------